CONCURRING OPINION
Donlon, Judge:
I concur in the result. In my opinion, the language of paragraph 1615(a), cited by the majority, is not pertinent on the facts before us. These goods are not articles “the growth, produce, or manufacture of the United States.” They are “articles, previously imported, with respect to which the duty was paid upon such previous importation.” (Par. 1615(a).) The statutory conditions with respect to duty-free reentry of previously imported 'foreign articles are different from the statutory conditions with respect to duty-free entry of American goods returned. However, the conditions that are applicable here are not shown to have been met.
I agree that, under paragraph 1615(g), plaintiff is subject to duty only on the value of processing of these reentered foreign articles, done outside the United States after their initial dutiable entry and subsequent export.